DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebl et al. [US 2010/0031564 A1].
Regarding claim 27, Loebl et al. discloses a light emitting structure [see figure 3] comprising: a framework [20] having one or more vertical frame members [30] and one or more horizontal frame members [21, 31] connected to the vertical frame members, the vertical and horizontal frame members may be fixedly or detachably connected to one another to form a vertical shelving configuration [40’, figure 3]; a plurality of positions along the framework for receiving a plurality of propagation trays [50] therein; 
Regarding claim 28, Loebl et al. discloses each LED light panel of the plurality of LED light panels is configured to emit light at a first wavelength and a second wavelength, the second wavelength different from the first wavelength (paragraph 0009).
Allowable Subject Matter
Claims 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 recites a light emitting structure including, in combination, a first group of the plurality of light emitting structural members extending in a first direction and distributed in a second direction different from the first direction; and a second group of the plurality of light emitting structural members extending in the second direction and distributed in the first direction, the second group of the plurality of light emitting structural members positioned above the first group of the plurality of light emitting structural members. These features are not disclosed or suggested by the prior of record. 
Claims 10-26 depend on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2018/0014487 discloses a plant growing apparatus including a support assembly and a height control mechanism.
U.S. 2018/0163929 discloses an illumination device including side-view type LED packages mounted on a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875